Citation Nr: 9907899	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-37 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Validity of overpayment indebtedness in the amount of $6,000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to February 
1970, and from January 1991 to January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 determination by the 
Debt Management Center of the Department of Veterans Affairs 
(VA).  Subsequently, the veteran's challenge to the validity 
of the debt created was addressed in a statement of the case 
issued by the Regional Office (RO) in Boise, Idaho.

The Board notes that in April 1998 the veteran's service 
representative withdrew an appeal as to the issue of 
entitlement to an increased rating for a headache disorder, 
and that at a January 1997 personal hearing the veteran 
withdrew an appeal as to the issues of timeliness of appeal 
for entitlement to an increased rating for right ulnar 
contusion and right carpal tunnel syndrome.  

The Board also notes that in an August 1997 supplemental 
statement of the case the RO hearing officer found the 
veteran had not submitted a timely substantive appeal as to 
the issue of entitlement to an extension of a temporary total 
evaluation because of treatment for a service-connected 
disability requiring convalescence.  The record does not 
reflect that the veteran has submitted a notice of 
disagreement as to the issue of timeliness.  Therefore, the 
Board finds the issue listed on the title page of this 
decision is the only issue presently before the Board for 
appellate review.

In addition, the Board notes that the veteran's service 
representative requested adjudication of the issue of 
entitlement to waiver of recovery of compensation overpayment 
in the amount of $6,000.  As this issue has not been 
previously adjudicated, the matter is referred to the RO for 
appropriate development.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran received disability severance pay in the 
amount of $17,791.20, upon discharge from active service.

3.  On October 11, 1995, VA erroneously issued a check to the 
veteran in the amount of $6,750 instead of $750.

4.  On October 25, 1995, a VA financial analyst summarized 
the events leading to the issuance of the check and reported 
the veteran had been contacted and that he stated he would 
return the erroneous payment upon receipt of notification.

5.  In November 1995 the veteran was notified that an 
overpayment in the amount of $6,000 had been created.

6.  The veteran contributed to the creation of the 
overpayment and the amount of indebtedness did not result 
solely because of VA administrative error.


CONCLUSION OF LAW

An overpayment of VA benefits in the amount of $6,000 was not 
improperly created.  38 U.S.C.A. § 5112 (West 1991);  
38 C.F.R. § 3.500(b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

When the validity of a debt is challenged, a threshold 
determination must be made on that question prior to a 
decision on waiver of indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  A debtor may dispute 
the amount or existence of a debt, which is a right that may 
be exercised separately from a request for waiver or at the 
same time.  See 38 C.F.R. § 1.911(c)(1) (1998);  see also 
VAOPGCPREC 6-98 (O.G.C. Prec. 6-98).



Pertinent law concerning the payment of special separation 
benefits provides that a veteran who has received separation 
pay may receive disability compensation for disability 
incurred in or aggravated by service prior to the date of 
receipt of separation pay subject to recoupment of the total 
amount received as separation pay.  10 U.S.C.A. §§ 1174, 
1174a (West 1991 & Supp. 1998);  38 C.F.R. § 3.700(a)(5) 
(1998).

VA General Counsel precedent opinion has held that VA 
disability compensation should be offset to recoup the amount 
of special separation benefits received by a former member of 
the armed forces.  VAOPGCPREC 14-92 (O.G.C. Prec. 14-92).  
The Board is bound by precedent opinions of the VA General 
Counsel.  38 C.F.R. § 20.101 (1998).

Pursuant to applicable VA law and regulation, the effective 
date of an adjustment of an award of compensation based on an 
erroneous award is determined in accordance with the 
requirements of 38 C.F.R. § 3.500(b) (1998).  When an 
erroneous award is based solely on administrative error or 
error in judgment, the effective date of the reduction is the 
date of the last payment.  38 C.F.R. § 3.500(b)(2).  Sole 
administrative error connotes that the veteran neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the veteran's actions nor failure to 
act must have contributed to payment pursuant to the 
erroneous award.  38 U.S.C.A. § 5112(b) (West 1991 & 
Supp. 1998);  38 C.F.R. § 3.500(b)(1) (1998).

Persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v Derwinski, 1 Vet. App. 260, 265 
(1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 (1947)).

Factual Background

The veteran's DD Form 214 indicates he received disability 
severance pay in the amount of $17,791.20, upon discharge 
from active service.

VA records show that on October 11, 1995, the veteran was 
erroneously issued a check in the amount of $6,750 instead of 
$750.  An October 25, 1995, VA financial analyst's report 
summarized the events leading to the issuance of the check.  
It was noted that the veteran had been awarded special pay 
(hardship) in the amount of $1,500, but that VA error in 
adjusting the award to recoup severance pay resulted in an 
erroneous payment.

The analyst reported the veteran had been contacted and that 
he stated he would return the erroneous payment upon receipt 
of written notification.  A notation in the file indicates 
the veteran was called on October 17, 1995, and notified of 
the error in effort to retrieve the check.  

VA Debt Management Center correspondence dated November 9, 
1995, notified the veteran that an overpayment in the amount 
of $6,000 had been created.

In December 1995 the veteran requested an appeal as to the 
determination of overpayment indebtedness in the amount of 
$6,000.  He stated he believed he was entitled to payment for 
past pain and suffering, and that he was not at fault for the 
creation of the debt.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

In this case, the Board notes that in order to determine that 
the overpayment was improperly created and not a valid debt, 
it must be established that the action of VA was the sole 
reason for the overpayment.  The Board also notes that there 
is no basis in law or fact, except by establishing service 
connection or entitlement to an increased rating, whereby the 
veteran may offset an amount of indebtedness because of past 
pain and suffering.  

Review of the evidentiary record in this case indicates that 
the overpayment of compensation benefits resulted when VA 
issued an erroneous check on October 11, 1995.  The record 
also reflects that the veteran was notified of the erroneous 
payment on October 17, 1995, and that at that time he 
indicated he would return the erroneous payment upon receipt 
of written notification.  

Based upon a review of the record, the Board finds that the 
veteran was promptly informed of the erroneous VA payment 
and, therefore, knew that his retention of the $6,000 payment 
would result in the creation of an overpayment.  The Board 
must conclude that the veteran was at fault in contributing 
to the creation of the overpayment in failing to return the 
payment and, therefore, that the amount of indebtedness did 
not result solely because of VA administrative error.


ORDER

The compensation overpayment created in the amount of $6,000 
is valid.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 
- 6 -


- 1 -


